UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7096



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AUBREY DEMONT PRYOR, a/k/a Mud Duck,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00057)


Submitted: November 15, 2006              Decided:   November 21, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aubrey Demont Pryor, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Aubrey Demont Pryor appeals the district court’s order

denying his motion to compel the Government to file a motion to

reduce his sentence under Fed. R. Crim. P. 35(b).       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Pryor, No. 4:00-cr-00057 (D.S.C. May 19, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -